This cause having heretofore been submitted to the Court upon the transcript of the record of the decree herein and briefs of counsel for the respective parties, and the record having been seen and inspected, and the Court being now advised of its judgment to be given in the premises, it seems to the Court that there is no error in said decree except the allowance of attorney's fees. It is therefore considered, ordered and adjudged by the Court that the said decree of the Circuit Court of Washington County be, and the same is hereby affirmed in all respects except as to the allowance of attorney's fees, which should be eliminated therefrom upon the authority of Blount Bros. Realty Co. v. Eilenberger, 98 Fla. 775, 124 So. 41.
Decree modified and affirmed.
WHITFIELD, P.J., AND TERRELL AND DAVIS, J.J., concur.
BUFORD, C.J., AND ELLIS AND BROWN, J.J., concur in the opinion and judgment.